DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 November 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al. (PG Pub 2011/0017801 A1) hereinafter referred to as Zemlok in view of Holsten et al. (PG Pub 2007/0034667 A1) hereinafter referred to as Holsten in view of Huitema et al. (PG Pub 2009/0206143 A1) hereinafter referred to as Huitema in view of Shelton et al. (PG Pub 2008/0210738 A1) hereinafter referred to as Shelton in view of Carroll et al. (US Patent 5,397,324) hereinafter referred to as Carroll in view of Shelton, IV et al. (PG Pub 2009/0076534) hereinafter referred to as Shelton ‘534.
Regarding claim 19, Zemlok discloses a surgical instrument (10) configured to staple and incise the tissue of a patient, wherein said surgical instrument comprises: 
a handle (112; 120);
an elongate shaft (140) extending from said handle;
an end effector (160, 169) extending from said elongate shaft, wherein said end effector comprises:
an anvil (162);
a cartridge body (164), comprising:
a cartridge deck (fig. 17; top of 164), comprising: 
a proximal end (nearer 169); 
a distal end (nearer 179);
a first longitudinal row of staple cavities (figs. 9 and 17);
a second longitudinal row of staple cavities (figs. 9 and 17);
a plurality of first staples (66) removably positioned in said first longitudinal row of staple cavities (figs. 9 and 17; paragraph 96);
a plurality of second staples (66) removably positioned in said second longitudinal row of staple cavities (figs. 9 and 17; paragraph 96); and
a longitudinal slot (fig. 17) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path;
a plurality of drivers (68) configured to drive said first staples and said second staples against said anvil (paragraph 96); and
a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height and said second staples to a second formed height, wherein said firing member experiences various forces loads during said staple firing stroke (paragraph 173 – “sensors can detect sudden spikes in the force exerted on the knife”; see also paragraphs 139, 174 and 176); and
a drive system (200, 220, 500; paragraphs 173-175) configured to drive said firing member (paragraphs 95-96, 103) through pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated (paragraphs 174-175 – “ ‘pulse’, or pulse width modulation (PWM) or an electronic clutching mode”) in response to traversing clamped material (paragraphs 139, 173-174, 176).

Zemlok discloses first and second rows of staple cavities, but fails to disclose first and second rows of staple cavities defined in respective first and second longitudinal steps, wherein said first longitudinal step extends alongside said longitudinal slot, and wherein said second longitudinal step extends alongside said first longitudinal step, and first staples and second staples with formed heights wherein said first formed height is different than said second formed height and an adjunct positioned relative to said cartridge deck.
However, Holsten (figs. 7, 8-15) teaches a cartridge deck (121; 520, 520a; 620; 720), comprising: 
a proximal end (away from open end / nearer handle); 
a distal end (away from handle / nearer end tip);
a first longitudinal step (121c; section above inner row of staples figs. 9-15); and
a second longitudinal step (121b or 121a; section above outer row of staples figs. 9-15);
a first longitudinal row of staple cavities (fig. 7 - 123, 119c, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125c) defined in said first longitudinal step;
a second longitudinal row of staple cavities (fig. 7 - 123, 119b or 119a, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125b or 125a) defined in said second longitudinal step;
a plurality of first staples (125c, 25c) removably positioned in said first longitudinal row of staple cavities (123, 119c; figs. 9B-15 - #523, 623, 723 above 125c);
a plurality of second staples (125b, 25b, or 125a, 25a) removably positioned in said second longitudinal row of staple cavities (123, 119b or 119a; figs. 9B-15 - #523, 623, 723 above 125b or 125a); and
a longitudinal slot (222; 530, 630, 730) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path, wherein said first longitudinal step extends alongside said longitudinal slot, and wherein said second longitudinal step extends alongside said first longitudinal step (figs. 7 and 9-15);
an adjunct (“W” – fig. 10, paragraph 75; alternatively figs. 19A-B, #1070; paragraph 146) positioned relative to said cartridge deck;
a plurality of drivers (542, 544, 546) configured to drive said first staples and said second staples against said anvil (205 – paragraph 87; 308, 308’, 308”); and
a firing member (paragraph 90 – ‘knife’; paragraph 108 – ‘actuation mechanism’) movable through said longitudinal slot during a staple firing stroke, wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height (fig. 16B – #125c; paragraphs 53, 92, 97, 126) and said second staples to a second formed height (fig. 16B - #125b or 125a; paragraphs 53, 92, 97, 126), wherein said first formed height is different than said second formed height (fig. 16B; paragraphs 53, 92, 97, 126).
Given the teachings of Holsten (paragraph 126) it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Zemlok with the stepped and various final staple forming height configuration of Shelton.  Doing so would allow a user to apply varying levels of tissue compression and clamping force to soft tissue as might be needed for different operations or tissue types.  This arrangement provides gradual tissue loading or compression due to the varying sizes of the formed surgical fasteners, thereby minimizing tissue trauma while maintaining a relatively high degree of hemostasis and anastomotic strength.  Given the teachings (paragraph 146) of Holsten (figs. 19A-B), it would have been obvious to one of ordinary skill in the art the time of effective filing to incorporate an adjunct relative to the cartridge deck of the cited combination.  Doing so would help to reinforce the tissue along the staple line so as to ensure the surgical procedure did not come undone prematurely.

Holsten discloses an adjunct (“W” – fig. 10, paragraph 75; alternatively figs. 19A-B, #1070; paragraph 146) positioned relative to said cartridge deck, but fails to disclose an adjunct positioned relative to said cartridge deck, wherein said plurality of first staples and said plurality of second staples are configured to capture a portion of said adjunct when said plurality of first staples and said plurality of second staples are moved from an unfired position to a fired position, and wherein at least a portion of said adjunct traverses said longitudinal slot.
However, Huitema (figs. 1-2, 23-26) teaches an adjunct (336; 336’) positioned relative to said cartridge deck (top of 322 or 322’ seen in figs. 24 or 26), wherein said plurality of first staples and said plurality of second staples (paragraphs 77, 92-94) are configured to capture a portion of said adjunct when said plurality of first staples and said plurality of second staples are moved from an unfired position to a fired position (paragraphs 92-94; figs. 23-26 show the buttress engaging with two rows of staple cavities on each side of a cutting channel), and wherein at least a portion of said adjunct traverses said longitudinal slot (figs. 1-2, 23-26; paragraph 77).
Given the teachings of Huitema, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the adjunct of Zemlok in view of Holsten with the adjunct of Huitema.  Doing so would provide an adjunct that better engaged the cartridge deck so ensure the proper positioning of the adjunct and covered a wider span of the cartridge to further distribute pressure during clamping and cutting.

Zemlok teaches a drive system (200, 220, 500; paragraphs 173-175) configured to drive said firing member (paragraphs 95-96, 103) through pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated (paragraphs 174-175 – “ ‘pulse’, or pulse width modulation (PWM) or an electronic clutching mode”) in response to traversing clamped material (paragraphs 139, 173-174, 176), but does not specifically disclose the material is an adjunct. 
However, Zemlok as modified by Holsten and Huitema above discloses an adjunct (Holsten - “W” – fig. 10, paragraph 75; alternatively 1070; paragraph 146; Huitema - #336, 336’).  As such, the resulting combination of Zemlok and Holsten and Huitema teaches a drive system configured to drive said firing member through pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated in response to traversing said adjunct.
Given the teachings (paragraph 146) of Holsten, it would have been obvious to one of ordinary skill in the art the time of effective filing to incorporate an adjunct relative to the cartridge deck of the cited combination.  Doing so would help to reinforce the tissue along the staple line so as to ensure the surgical procedure did not come undone prematurely.  Given the teachings of Huitema, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the adjunct of Zemlok in view of Holsten with the adjunct of Huitema.  Doing so would provide an adjunct that better engaged the cartridge deck so ensure the proper positioning of the adjunct and covered a wider span of the cartridge to further distribute pressure during clamping and cutting.

Zemlok discloses a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), but does not disclose a second lateral portion configured to engage said cartridge body as said firing member is moved through the longitudinal slot.
However, Shelton teaches a firing member (14; fig. 3) movable through said longitudinal slot (310) during a staple firing stroke, wherein said firing member comprises a first lateral portion (38; figs. 3, 19, 19a) configured to engage said anvil (@ #40, 42; paragraph 112) and a second lateral portion (either 44 or 46; figs. 3, 4 and 19a) configured to engage said cartridge body (300) as said firing member is moved through the longitudinal slot (paragraph 112).
Given the teachings of Shelton (paragraph 112), it would have been obvious to one of ordinary skill in the art at the time of effective filing to further include first and second lateral portions configured to respectively engage the anvil and cartridge bodies with the firing member of Zemlok.  Doing so would help to ensure that the anvil and cartridge maintained proper spacing during the firing procedure and that deflection of the elements due to tissue thickness and forces imparted was minimized.  It would also reduce the chance of the end effector to be pinched shut.

Zemlok as modified by Holsten and Huitema discloses an adjunct (Holsten - “W” – fig. 10, paragraph 75; alternatively 1070; paragraph 146; Huitema - #336, 336’) and wherein said firing member experiences various forces loads during said staple firing stroke (Zemlok - paragraph 173 – “sensors can detect sudden spikes in the force exerted on the knife”; see also paragraphs 139, 174 and 176), but does not specifically disclose forming a force load profile, wherein said force load profile comprises force dwells and force pulses, wherein said force pulses are indicative of said firing member traversing said adjunct, and wherein a width of each said force pulse corresponds to a length of said adjunct traversed by said firing member.
However, Carroll teaches an adjunct (29; fig. 5) positioned relative to said cartridge deck (fig. 4) wherein at least a portion of said adjunct traverses said longitudinal slot, which would, according to the Applicant’s own disclosure (see Specification paragraph 0744), result in forming a force load profile, wherein said force load profile comprises force dwells and force pulses, wherein said force pulses are indicative of said firing member traversing said adjunct, and wherein a width of each said force pulse corresponds to a length of said adjunct traversed by said firing member (The plurality of apertures 31 would result in the claimed force load profile comprising dwells during which the knife was moving through the apertures and pulses when it was forced to cut through the adjunct; col. 4 lines 55-68 – “The serrations 31 are spaced axially along the longitudinal axis of the single pad 29 and are utilized to reduce material resistance to cutting knife 26 as the cutting knife advances axially”).
Given the teachings of Carroll, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the adjunct of Zemlok in view of Holsten and Huitema with the aperture feature of the adjunct of Carroll.  Doing so would provide a means by which the knife could easily traverse the length of the adjunct by having regular intervals of voids which provide little to no resistance thus reducing the strain put on the motor and/or driving mechanism of the device.

Zemlok teaches a staple cartridge body, but fails to disclose a replaceable staple cartridge body and a firing lockout configured to block said firing member from being moved through said firing stroke when said replaceable cartridge body is missing from said end effector.
However, Shelton ‘534 teaches a replaceable staple cartridge body (34; claim 28) and a firing lockout (136, 2010) configured to block said firing member from being moved through said firing stroke when said replaceable cartridge body is missing from said end effector (paragraphs 79-81, 145).
Given the teachings of Shelton ‘534, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Zemlok to include a replaceable staple cartridge body and firing lockout as in Shelton ‘534.  Doing so would allow the device to be used multiple times with only needing to replace a small component and would help to ensure the device was only fired when appropriately loaded.

Regarding claim 20, Zemlok discloses a surgical instrument (10) configured to staple and incise the tissue of a patient, wherein said surgical instrument comprises: 
a handle (112; 120);
an elongate shaft (140) extending from said handle;
an end effector (160, 169) extending from said elongate shaft, wherein said end effector comprises:
an anvil (162);
a cartridge body (164), comprising:
a cartridge deck (fig. 17; top of 164), comprising: 
a proximal end (nearer 169); 
a distal end (nearer 179);
a first longitudinal row of staple cavities (figs. 9 and 17);
a second longitudinal row of staple cavities (figs. 9 and 17);
a plurality of first staples (66) removably positioned in said first longitudinal row of staple cavities (figs. 9 and 17; paragraph 96);
a plurality of second staples (66) removably positioned in said second longitudinal row of staple cavities (figs. 9 and 17; paragraph 96); and
a longitudinal slot (fig. 17) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path;
a plurality of drivers (68) configured to drive said first staples and said second staples against said anvil (paragraph 96); and
a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height and said second staples to a second formed height, wherein said firing member experiences various force loads during said staple firing stroke (paragraph 173 – “sensors can detect sudden spikes in the force exerted on the knife”; see also paragraphs 139, 174 and 176); and
a drive system (200, 220, 500; paragraphs 173-175) configured to drive said firing member (paragraphs 95-96, 103) in pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated (paragraphs 174-175 – “ ‘pulse’, or pulse width modulation (PWM) or an electronic clutching mode”) in response to traversing clamped material (paragraphs 139, 173-174, 176).

Zemlok fails to disclose first and second rows of staple cavities defined in respective first and second longitudinal steps, wherein said first longitudinal step extends alongside said longitudinal slot, and wherein said second longitudinal step extends alongside said first longitudinal step and first staples and second staples with formed heights wherein said first formed height is different than said second formed height and an adjunct positioned relative to said cartridge deck.
However, Holsten (figs. 7, 8-15) teaches a cartridge deck (121; 520, 520a; 620; 720), comprising: 
a proximal end (away from open end / nearer handle); 
a distal end (away from handle / nearer end tip);
a first longitudinal step (121c; section above inner row of staples figs. 9-15); and
a second longitudinal step (121b or 121a; section above outer row of staples figs. 9-15);
a first longitudinal row of staple cavities (f fig. 7 - 123, 119c, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125c) defined in said first longitudinal step;
a second longitudinal row of staple cavities (fig. 7 - 123, 119b or 119a, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125b or 125a) defined in said second longitudinal step;
a plurality of first staples (125c, 25c) removably positioned in said first longitudinal row of staple cavities (123, 119c; figs. 9B-15 - #523, 623, 723 above 125c);
a plurality of second staples (125b, 25b, or 125a, 25a) removably positioned in said second longitudinal row of staple cavities (123, 119b or 119a; figs. 9B-15 - #523, 623, 723 above 125b or 125a); and
a longitudinal slot (222; 530, 630, 730) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path, wherein said first longitudinal step extends alongside said longitudinal slot, and wherein said second longitudinal step extends alongside said first longitudinal step (figs. 7 and 9-15);
an adjunct (“W” – fig. 10, paragraph 75; alternatively figs. 19A-B, #1070; paragraph 146) positioned relative to said cartridge deck;
a plurality of drivers (542, 544, 546) configured to drive said first staples and said second staples against said anvil (205 – paragraph 87; 308, 308’, 308”); and
a firing member (paragraph 90 – ‘knife’; paragraph 108 – ‘actuation mechanism’) movable through said longitudinal slot during a staple firing stroke, wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height (fig. 16B – #125c; paragraphs 53, 92, 97, 126) and said second staples to a second formed height (fig. 16B - #125b or 125a; paragraphs 53, 92, 97, 126), wherein said first formed height is different than said second formed height (fig. 16B; paragraphs 53, 92, 97, 126).
Given the teachings of Holsten (paragraph 126) it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Zemlok with the stepped and various final staple forming height configuration of Shelton.  Doing so would allow a user to apply varying levels of tissue compression and clamping force to soft tissue as might be needed for different operations or tissue types.  This arrangement provides gradual tissue loading or compression due to the varying sizes of the formed surgical fasteners, thereby minimizing tissue trauma while maintaining a relatively high degree of hemostasis and anastomotic strength.  Given the teachings (paragraph 146) of Holsten (figs. 19A-B), it would have been obvious to one of ordinary skill in the art the time of effective filing to incorporate an adjunct relative to the cartridge deck of the cited combination.  Doing so would help to reinforce the tissue along the staple line so as to ensure the surgical procedure did not come undone prematurely.

Holsten discloses an adjunct (“W” – fig. 10, paragraph 75; alternatively figs. 19A-B, #1070; paragraph 146) positioned relative to said cartridge deck, but fails to disclose an adjunct positioned relative to said cartridge deck, wherein said plurality of first staples and said plurality of second staples are configured to capture a portion of said adjunct when said plurality of first staples and said plurality of second staples are moved from an unfired position to a fired position, and wherein at least a portion of said adjunct traverses said longitudinal slot.
However, Huitema (figs. 1-2, 23-26) teaches an adjunct (336; 336’) positioned relative to said cartridge deck (top of 322 or 322’ seen in figs. 24 or 26), wherein said plurality of first staples and said plurality of second staples (paragraphs 77, 92-94) are configured to capture a portion of said adjunct when said plurality of first staples and said plurality of second staples are moved from an unfired position to a fired position (paragraphs 92-94; figs. 23-26 show the buttress engaging with two rows of staple cavities on each side of a cutting channel), and wherein at least a portion of said adjunct traverses said longitudinal slot (figs. 1-2, 23-26; paragraph 77).
Given the teachings of Huitema, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the adjunct of Zemlok in view of Holsten with the adjunct of Huitema.  Doing so would provide an adjunct that better engaged the cartridge deck so ensure the proper positioning of the adjunct and covered a wider span of the cartridge to further distribute pressure during clamping and cutting.

Zemlok teaches a drive system (200, 220, 500; paragraphs 173-175) configured to drive said firing member (paragraphs 95-96, 103) through pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated (paragraphs 174-175 – “ ‘pulse’, or pulse width modulation (PWM) or an electronic clutching mode”) in response to traversing clamped material (paragraphs 139, 173-174, 176), but does not specifically disclose the material is an adjunct. 
However, Zemlok as modified by Holsten and Huitema above discloses an adjunct (Holsten - “W” – fig. 10, paragraph 75; alternatively 1070; paragraph 146; Huitema - #336, 336’).  As such, the resulting combination of Zemlok and Holsten and Huitema teaches a drive system configured to drive said firing member through pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated in response to traversing said adjunct.
Given the teachings (paragraph 146) of Holsten, it would have been obvious to one of ordinary skill in the art the time of effective filing to incorporate an adjunct relative to the cartridge deck of the cited combination.  Doing so would help to reinforce the tissue along the staple line so as to ensure the surgical procedure did not come undone prematurely.  Given the teachings of Huitema, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the adjunct of Zemlok in view of Holsten with the adjunct of Huitema.  Doing so would provide an adjunct that better engaged the cartridge deck so ensure the proper positioning of the adjunct and covered a wider span of the cartridge to further distribute pressure during clamping and cutting.

Zemlok discloses a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), but does not disclose a second lateral portion configured to engage said cartridge body as said firing member is moved through the longitudinal slot.
However, Shelton teaches a firing member (14; fig. 3) movable through said longitudinal slot (310) during a staple firing stroke, wherein said firing member comprises a first lateral portion (38; figs. 3, 19, 19a) configured to engage said anvil (@ #40, 42; paragraph 112) and a second lateral portion (either 44 or 46; figs. 3, 4 and 19a) configured to engage said cartridge body (300) as said firing member is moved through the longitudinal slot (paragraph 112).
Given the teachings of Shelton (paragraph 112), it would have been obvious to one of ordinary skill in the art at the time of effective filing to further include first and second lateral portions configured to respectively engage the anvil and cartridge bodies with the firing member of Zemlok.  Doing so would help to ensure that the anvil and cartridge maintained proper spacing during the firing procedure and that deflection of the elements due to tissue thickness and forces imparted was minimized.  It would also reduce the chance of the end effector to be pinched shut.

Zemlok as modified by Holsten and Huitema discloses an adjunct (Holsten - “W” – fig. 10, paragraph 75; alternatively 1070; paragraph 146; Huitema - #336, 336’) and wherein said firing member experiences various forces loads during said staple firing stroke (Zemlok - paragraph 173 – “sensors can detect sudden spikes in the force exerted on the knife”; see also paragraphs 139, 174 and 176), but does not specifically disclose forming a force load profile, wherein said force load profile comprises force dwells and force pulses, wherein said force pulses are indicative of said firing member traversing said adjunct, and wherein a width of each said force pulse corresponds to a length of said adjunct traversed by said firing member.
However, Carroll teaches an adjunct (29; fig. 5) positioned relative to said cartridge deck (fig. 4), which would, according to the Applicant’s own disclosure (see Specification paragraph 0744), result in forming a force load profile, wherein said force load profile comprises force dwells and force pulses, wherein said force pulses are indicative of said firing member traversing said adjunct, and wherein a width of each said force pulse corresponds to a length of said adjunct traversed by said firing member (The plurality of apertures 31 would result in the claimed force load profile comprising dwells during which the knife was moving through the apertures and pulses when it was forced to cut through the adjunct; col. 4 lines 55-68 – “The serrations 31 are spaced axially along the longitudinal axis of the single pad 29 and are utilized to reduce material resistance to cutting knife 26 as the cutting knife advances axially”).
Given the teachings of Carroll, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the adjunct of Zemlok in view of Holsten and Huitema with the aperture feature of the adjunct of Carroll.  Doing so would provide a means by which the knife could easily traverse the length of the adjunct by having regular intervals of voids which provide little to no resistance thus reducing the strain put on the motor and/or driving mechanism of the device.

Zemlok teaches a staple cartridge body, but fails to disclose a replaceable staple cartridge body and a firing lockout configured to block said firing member from being moved through said firing stroke when said replaceable cartridge body is missing from said end effector.
However, Shelton ‘534 teaches a replaceable staple cartridge body (34; claim 28) and a firing lockout (136, 2010) configured to block said firing member from being moved through said firing stroke when said replaceable cartridge body is missing from said end effector (paragraphs 79-81, 145).
Given the teachings of Shelton ‘534, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Zemlok to include a replaceable staple cartridge body and firing lockout as in Shelton ‘534.  Doing so would allow the device to be used multiple times with only needing to replace a small component and would help to ensure the device was only fired when appropriately loaded.

Regarding claims 21-22, Zemlok in view of Holsten discloses wherein said longitudinal slot (Zemlok – fig. 17; Holsten - 222; 530, 630, 730) is configured to receive a cutting member (Zemlok – paragraph 96, “drive beam 213 may include a knife blade”, paragraph 173; Holsten – paragraphs 90, 100, 106).

Regarding claims 25-26, Zemlok as modified by Holsten and Huitema above discloses wherein said adjunct comprises a compressible tissue thickness compensator (Holsten – 1070, paragraph 147; Huitema – #336, 336’, paragraph 5).

Response to Arguments
Applicant's arguments filed 28 November 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments are directed toward new claim amendments which are deemed to be taught by Huitema.  Holsten teaches a variety of features of the claimed invention in addition to generally showing that adjunct materials were common in the art at the time of effective filing.  Huitema further demonstrates particular features known in the art as they pertain to adjuncts (buttresses).  In particular Huitema demonstrates that it was known to have a stepped cartridge in which an adjunct was fitted and placed over the stepped surface of said cartridge and that multiple rows of staples on each side of cutting line would pierce and capture a portion of that adjunct.  Huitema (and also Carroll) further show that it was known to have an adjunct traverse the cutting channel of said cartridges.  Given this, the claimed combination is still deemed to be an obvious combination of the known prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731